Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rafael Jaimes-Jaimes appeals the district court's order denying his motion for an Extraordinary Writ. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jaimes-Jaimes, No. 1:01-cr-00245-1 (M.D.N.C. Apr. 26, 2010). We dispense with oral argument because the facts and legal contentions are adecjuately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.